Exhibit 10.1
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “AGREEMENT”)
is made and entered into as of August 17, 2009 (the “EFFECTIVE DATE”) by and
among Thermadyne Holdings Corporation, a Delaware corporation (“HOLDINGS”), the
subsidiaries of Holdings (together with Holdings, “EMPLOYER”), and Martin Quinn
(“EMPLOYEE”).
RECITALS
     A. Holdings and Employee entered into an Executive Employment Agreement,
dated April 1, 2005 and amended on December 31, 2008, pursuant to which Holdings
agreed to employ Employee as Executive Vice President – Global Sales and
Employee agreed to be employed by Holdings in such capacity (the “ORIGINAL
AGREEMENT”).
     B. The parties wish to amend and restate the Original Agreement on the
terms and conditions set forth in this Agreement.
     NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:
SECTION 1. BASIC EMPLOYMENT PROVISIONS.
     (a) EMPLOYMENT AND TERM. Employer hereby employs Employee (hereinafter
referred to as the “EMPLOYMENT”) as President of Employer and Employee agrees to
be employed by Employer in such capacity, all on the terms and conditions set
forth herein. The Employment shall be for a period that will (i) commence on the
Effective Date and continue for one (1) year thereafter (unless the Employment
is earlier terminated as provided herein) (the “INITIAL EMPLOYMENT PERIOD”) and
(ii) renew on the first anniversary of the Effective Date and each anniversary
thereafter for a one-year period (any such additional period, a “RENEWAL
PERIOD”), on the same terms and conditions contained herein (unless earlier
terminated as provided herein or either party provides the other party written
notice not less than ninety (90) days in advance of the applicable anniversary
of the Effective Date in order to avoid renewal of the Employment on such
anniversary. The Initial Employment Period and any Renewal Periods, if any,
together shall constitute the “EMPLOYMENT PERIOD” for purposes of this
Agreement. For the purposes of this Agreement, Holdings’ subsidiaries, as the
case may be, shall be the “Employer” only for tax, legal reporting, payroll
processing and similar purposes.
     (b) DUTIES. As President, Employee, subject to the control of the Board of
Directors of Employer (the “BOARD”), shall perform such duties as are customary
for such position and such duties as may be assigned to him by the Board and its
delegates consistent with such position. Employee shall devote all of his full
business time and attention to the business and affairs of Employer as is
reasonably necessary to discharge his responsibilities hereunder. Employee
agrees to perform faithfully the duties assigned to him to the best of his
ability and shall comply with the employment policies of Employer. In the
performance of his duties hereunder, Employee shall at

 



--------------------------------------------------------------------------------



 



all times report and be subject to the lawful direction of the Board and its
delegates and perform his duties hereunder subject to and in accordance with the
resolutions or any other determinations of the Board and its delegates and the
by-laws of Employer and applicable law. During the Employment Period, Employee
shall not become an employee of any person or entity other than Employer. This
Section 1(b) shall not be construed to prohibit Employee from serving on the
board of directors of one or more other entities (with the prior consent of the
Board).
SECTION 2. COMPENSATION.
     (a) SALARY. Employer shall pay to Employee during the Employment Period a
salary as basic compensation for the services to be rendered by Employee
hereunder (“BASIC COMPENSATION”). The Basic Compensation shall be $400,000 per
annum. Such salary shall accrue and be payable in accordance with Employer’s
payroll practices in effect from time to time.
     (b) ANNUAL INCENTIVE COMPENSATION. During the Employment Period, Employee
shall be eligible for an annual incentive bonus opportunity at a target of 60%
of Employee’s Basic Compensation as in effect on January 1 of such year (up to a
maximum opportunity of 120% of Basic Compensation). The actual amount of any
such bonus shall be determined by and in accordance with the terms of Employer’s
Annual Incentive Plan as in effect from time to time.
     (c) BONUS AWARD. Employee shall receive a bonus award with a grant value of
$100,000, consisting of (i) performance-based restricted stock in the amount of
$50,000 (valued based on the closing price of Employer’s stock on the Effective
Date) pursuant to the terms of Employer’s Amended and Restated 2004 Stock
Incentive Plan (the “2004 PLAN”) and (ii) performance cash in the amount of
$50,000. Additionally, such award shall (a) be subject to, and shall vest upon
the achievement of, the performance criteria established by the Compensation
Committee of the Board over a measurement period beginning January 1, 2010 and
ending December 31, 2012 and (b) vest, if it vests at all, upon the approval by
the Board of the audited financial statements for Employer and its subsidiaries
for the fiscal year ended December 31, 2012.
     (d) LONG-TERM INCENTIVE AWARDS. During the Employment Period, Employee
shall be entitled to receive annual long-term incentive awards on terms
consistent with Employee’s position and other similarly situated executives of
Employer.
     (e) PARTICIPATION IN BENEFIT PLANS. During the Employment Period, Employee
shall be entitled to participate in such employee benefit plans, programs and
arrangements made generally available to, and on the same terms as, full-time
executive employees of Employer, including, without limitation, four (4) weeks
paid vacation annually, 401(k) plans, excess savings plans, tax qualified profit
sharing plans and any other retirement plans, health, group life (with optional
additional coverage), short term disability, long term disability (not to exceed
sixty-percent (60%) of Employee’s Basic Compensation otherwise payable to him
for the applicable period), hospitalization and such other benefit programs as
may be approved from time to time by Employer for its full-time employees.
Nothing herein shall affect Employer’s right to amend, modify or terminate any
retirement or other benefit plan at any time on a company-wide basis for
similarly situated employees.

2



--------------------------------------------------------------------------------



 



     (f) CAR ALLOWANCE. During the Employment Period, Employee shall be entitled
to receive an annual car allowance of $500 per month (the “CAR ALLOWANCE”),
which shall be administered in accordance with Employer’s then-current policy
for similarly situated executives. The right to receive a Car Allowance shall
cease upon the termination or expiration of the Employment Period for any reason
whatsoever.
     (g) OUTSTANDING LONG-TERM INCENTIVE AWARDS. Employee’s outstanding stock
option awards to purchase shares of Employer’s stock (the “OPTIONS”) and
restricted stock awards and other awards granted to Employee by Employer under
the 2004 Plan or any successor plan thereto shall, both during and upon the
termination or expiration of the Employment Period, operate in accordance with
the terms of Employee’s applicable award agreement(s), including, without
limitation, with respect to vesting and exercisability rights. Notwithstanding
the foregoing, in the event Employee violates any of the provisions of Section 7
through Section 11 following the termination or expiration of his Employment,
Employee shall immediately forfeit all options and similar awards which may have
been exercisable following termination or expiration of employment with
Employer.
     (h) WITHHOLDING TAXES. The compensation and benefits to be provided to
Employee pursuant to this Agreement shall all be subject to withholding and
deductions for applicable federal, state and local taxes and other items, if
any, authorized or required by law to be withheld.
SECTION 3. TERMINATION.
     (a) DEATH OR DISABILITY. Employment of Employee under this Agreement shall
terminate automatically upon the death or total disability of Employee. For the
purpose of this Agreement, a “TOTAL DISABILITY” shall be deemed to have occurred
if Employee shall have been unable to perform the duties of his Employment due
to mental or physical incapacity for a period of six (6) consecutive months.
     (b) CAUSE. The Board may terminate the Employment of Employee under this
Agreement for Cause. For the purposes of this Agreement, “CAUSE” shall be deemed
to be: (i) the conviction of a crime by Employee constituting a felony or other
crime involving moral turpitude; (ii) an act of dishonesty or disloyalty by
Employee that resulted in or was intended to result in gain to or personal
enrichment of Employee at Employer’s expense; (iii) the willful engaging by
Employee in misconduct which is injurious to Employer; (iv) Employee’s failure
to comply with the material terms of this Agreement, which is not remedied by
Employee within thirty (30) days after receipt of written notice thereof given
by Employer; (v) failure by Employee to comply fully with any lawful directives
of the Board or Employer, which is not remedied by Employee within thirty
(30) days after receipt of written notice thereof given by Employer or the
Board; (vi) misappropriation by Employee of Employer’s funds; (vii) habitual
abuse of alcohol, narcotics or other controlled substances by Employee;
(viii) gross negligence in the performance of Employee’s duties and
responsibilities hereunder; or (ix) failure to perform or adhere to the Code of
Ethics adopted by the Board, as the same may be amended by the Board from time
to time, a copy of which has been delivered to Employee as adopted by the Board
as of the date hereof.
     (c) WITHOUT CAUSE. Employer may terminate the Employment of Employee under
this Agreement without Cause.

3



--------------------------------------------------------------------------------



 



     (d) CONSTRUCTIVE TERMINATION. Employee may elect to terminate his
Employment under this Agreement upon a Constructive Termination Without Cause
(as defined below) by providing Employer written notice within thirty (30) days
of Employee becoming aware of such Constructive Termination Without Cause.
Failure to provide such notice within thirty (30) days shall constitute a waiver
of Employee’s rights under this Section 3(d). For purposes of this Agreement,
“CONSTRUCTIVE TERMINATION WITHOUT CAUSE” shall mean a termination of Employee’s
employment at his initiative following the occurrence, without Employee’s prior
written consent, of one or more of the following events:
          (1) any failure by Employer to comply with any of the material
provisions of this Agreement which is not remedied by Employer within thirty
(30) days after receipt of written notice thereof given by Employee;
          (2) without Employee’s consent, any reduction in Basic Compensation,
bonus percentage, or material reduction in duties, unless a similar reduction in
basic compensation or bonus percentage is made with respect to similarly
situated executives of Employer;
          (3) any purported termination by Employer of Employee’s employment
otherwise than as expressly permitted by Section 3(a) or (b) of this Agreement;
or
          (4) any failure by Employer to comply with and satisfy the provisions
of Section 6 hereof, or failure by any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer to assume expressly and agree to perform this
Agreement in the same manner and to the same extent Employer would be required
to perform it if no such succession had taken place; provided that the successor
contemplated by Section 6 hereof has received, at least ten (10) days prior to
the giving of notice of constructive termination by Employee, written notice
from Employer or Employee of the requirements of the provisions of Section 6 or
of such failure.
     (e) FAILURE TO MAINTAIN RESIDENCE. Employee shall be required to maintain
his primary personal residence within fifty (50) miles of the location of
Employer’s corporate headquarters during the Employment Period. If Employee
fails to maintain such required residence, unless the location of his residence
is otherwise approved by the Board, (i) Employee shall be deemed to have
voluntarily resigned his Employment, whereupon Employee’s Employment shall
automatically terminate and (ii) Employee’s rights to compensation, benefits or
other payments following such termination of Employment shall be strictly
limited to those provided in Section 4(b) below.
SECTION 4. COMPENSATION FOLLOWING TERMINATION OR EXPIRATION.
     (a) DEATH OR DISABILITY. If the Employment Period is terminated pursuant to
Section 3(a) above due to the death or Total Disability of Employee, this
Agreement shall terminate, and no further compensation shall be payable to
Employee’s estate, heirs or beneficiaries, as applicable, except that Employee
or Employee’s estate, heirs or beneficiaries, as applicable, shall be entitled
to receive (i) Employee’s then current Basic Compensation through the end of the
pay period in which Employee’s death or Total Disability occurred, (ii) a pro
rata portion (based on a fraction the numerator of which is the number of days
Employee worked in the year of Employee’s death or Total Disability and
denominator of which is 365) of the bonus set forth in Section 2(b)

4



--------------------------------------------------------------------------------



 



which Employee would have been entitled to receive for the year in which
termination occurs if the performance objectives established in Employer’s
Annual Incentive Plan are achieved, (iii) any unreimbursed expenses pursuant to
Section 5 below, and (iv) in the event of termination due to Total Disability,
during the two (2) year period following such date of termination, medical and
dental insurance coverage and benefits to which Employee would otherwise be
entitled during the Employment Period pursuant to Section 2(e) above; provided
that Employee shall continue to make the same contributions toward such coverage
as Employee was making on the date of termination, with such adjustments to such
contributions as are made generally for all Employer’s full-time executive
employees. Thereafter Employer shall have no further obligations or liabilities
hereunder to Employee or Employee’s estate or legal representative or otherwise,
as the case may be.
     (b) TERMINATION FOR CAUSE OR VOLUNTARY TERMINATION. If the Employment
Period is terminated for Cause or voluntarily by Employee for reasons other than
those described in Sections 3(a) or 3(d) above, this Agreement shall terminate
and no further compensation or benefits shall be paid to Employee after the date
of termination, but Employee shall be entitled to receive benefits to which he
is or may become entitled pursuant to any benefit plan which by its terms
survive termination.
     (c) TERMINATION WITHOUT CAUSE; CONSTRUCTIVE TERMINATION. If the Employment
Period is terminated pursuant to Sections 3(c) or 3(d) above, this Agreement
shall terminate and Employee shall be entitled (i) to continue to receive from
Employer his then current Basic Compensation, such amount to continue to be paid
in accordance with Employer’s payroll practices until the first anniversary of
the date of termination, (ii) to receive a pro rata portion (based on a fraction
the numerator of which is the number of days Employee worked in the year of
termination and denominator of which is 365) of the bonus set forth in Section
2(b) which Employee would have been entitled to receive for the year in which
termination occurs if the performance objectives established in Employer’s
Annual Incentive Plan are achieved, and (iii) until the first anniversary of the
date of termination, to continue to receive the benefits to which he would
otherwise be entitled during the Employment Period pursuant to Section 2(e)
above; provided that Employee shall continue to make the same contributions
toward such coverage as Employee was making on the date of termination, with
such adjustments to contributions as are made generally for all Employer’s
full-time executive employees; further provided that in such event Employee
shall no longer be entitled to participate in any of Employer’s 401(k) plans,
excess savings plans, tax qualified profit sharing plans or any other retirement
plans. In the event of Employee’s death during the period in which he is
entitled to the compensation and benefits described in this Section 4(c), such
continuation of compensation and benefits shall immediately cease upon
Employee’s death. In the event Employee obtains employment elsewhere during the
period in which he is entitled to the compensation and benefits described in
this Section 4(c), such compensation and benefits shall continue for the period
described above notwithstanding such reemployment of Employee; provided,
however, that Employer’s obligations for such compensation and benefits shall be
reduced by the amount Employee receives from his new employer for compensation
and benefits. The sums received by Employee under this Section 4(c) shall be
considered liquidated damages in respect of claims based on any provisions of
this Agreement or any claims arising out of Employee’s employment with Employer,
and the commencement of the payment of such sums by Employer shall not begin
until Employee executes and delivers a general release of all claims in form and
substance satisfactory to Employer.

5



--------------------------------------------------------------------------------



 



     (d) NON-RENEWAL OF THE AGREEMENT. If the Employment Period expires as a
result of non-renewal pursuant to Section 1(a) above, this Agreement shall
terminate and Employee shall be entitled (i) to continue to receive from
Employer his then current Basic Compensation, such amount to continue to be paid
in accordance with Employer’s payroll practices for a period of nine (9) months
following the date of expiration, and (ii) for a period of nine (9) months
following the date of expiration, to continue to receive the benefits to which
he would otherwise be entitled during the Employment Period pursuant to Section
2(e) above; provided that Employee shall continue to make the same contributions
toward such coverage as Employee was making on the date of expiration, with such
adjustments to contributions as are made generally for all Employer’s full-time
executive employees; further provided that in such event Employee shall no
longer be entitled to participate in any of Employer’s 401(k) plans, excess
savings plans, tax qualified profit sharing plans or any other retirement plans.
     (e) PAYMENTS. In no event shall any payment to Employee under this
Agreement that constitutes a “parachute payment” within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“CODE”), exceed 299% of Employee’s “base amount” of compensation, as defined in
Section 280G of the Code. If any such “parachute payment” would exceed 299% of
such “base amount,” Employer will instead pay Employee 299% of the “base amount”
and Employer shall have no further obligation to Employee hereunder.
     (f) SECTION 409A COMPLIANCE

  (1)   Notwithstanding any term or condition in this Agreement to the contrary:
        If Employee is a “specified employee” (within the meaning of Section
409(a)(2)(B)(i) of the Code at the time of his termination of employment with
Employer and is entitled to payments under this Agreement which are on account
of “involuntary separation of service” within the meaning of Treasury
Regulation Section 1.409A-1(n), amounts payable to Employee, notwithstanding
anything in this Agreement to the contrary, during the first six (6) consecutive
months immediately following the month in which such termination of employment
occurs shall be suspended after the total of such payments equal the lesser of
the amount specified under Treasury Regulation 1.409A-1(a)(9)(iii)(A)(l) or (2).
If Employee is such a “specified employee” at the time of his termination of
employment with Employer and is entitled to payments under this Agreement which
are not on account of such “involuntary separation of service”, amounts payable
to Employee, notwithstanding anything in this Agreement to the contrary, during
the first six (6) consecutive months immediately following the month in which
such termination of employment occurs shall be suspended. To the extent such
payments payable during such six (6) month period are suspended as provided
herein, such amounts shall be paid in a single sum as of the first regular
payroll date of the applicable entity of Employer, immediately following the
last day of the sixth consecutive month immediately following the month in which
such termination of employment occurs, along with interest on such suspended
amounts at the rate of twelve percent (12%) per annum from the date such amounts
would have otherwise been paid but to

6



--------------------------------------------------------------------------------



 



      the date they are paid. Payments otherwise payable after such six
(6) month period shall be made as otherwise provided in this Agreement.

          (2) Notwithstanding any inconsistent provision in this Agreement,
Employee’s expense account reports must be submitted no later than January 31
immediately following the calendar year in which his termination of employment
with Employer occurs and such reimbursements must be paid no later than March 15
immediately following the calendar year in which such termination of employment
occurs.
          (3) To the extent that an election is required under Section 409(a) of
the Code and applicable regulations to avoid penalties or excise taxes, Employee
hereby elects payment in a lump sum, in accordance with the applicable law
and/or regulations.
SECTION 5. EXPENSE REIMBURSEMENT.
     Upon the submission of properly documented expense account reports,
Employer shall reimburse Employee for all reasonable business-related travel and
entertainment expenses incurred by Employee in the course of his Employment with
Employer, including the ownership and use of a cellular phone. Unless otherwise
expressly provided in this Agreement, Employer’s obligations under this
Section 5 shall terminate upon the termination or expiration of the Employment
Period, except for any expenses eligible for reimbursement hereunder that are
incurred prior to such termination or expiration, in which case such expenses
shall be reimbursed if and as incurred before the termination or expiration date
of the Employment Period.
SECTION 6. ASSIGNABILITY; BINDING NATURE.
     This Agreement shall be binding upon and inure to the benefit of the
parties, and their respective successors, heirs (in the case of Employee) and
assigns. No obligations of Employer under this Agreement may be assigned or
transferred by Employer except that such obligations shall be assigned or
transferred (as described below) pursuant to a merger or consolidation of
Employer in which Employer is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of Employer, provided that
the assignee or transferee is the surviving entity or successor to all or
substantially all of the assets of Employer and such assignee or transferee
assumes the liabilities, obligations and duties of Employer, as contained in
this Agreement, either contractually or as a matter of law. Employer may,
without the prior written consent of Employee, assign its rights and obligations
under this Agreement, in whole or in part, including, without limitation, the
rights and obligations set forth in Section 7 through Section 11, to any one or
more of its affiliates or any entity that acquires a substantial part of its
assets or a successor by merger, consolidation or other corporate restructuring.
As used in this Agreement, “Employer” shall mean Employer as hereinbefore
defined, and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
SECTION 7. CONFIDENTIAL INFORMATION.
     (a) NON-DISCLOSURE. During the Employment Period or at any time thereafter,
irrespective of the time, manner or cause of the termination or expiration of
this Agreement, Employee will not directly or indirectly reveal, divulge,
disclose or communicate to any person or entity, other than authorized officers,
directors and employees of Employer, in any manner

7



--------------------------------------------------------------------------------



 



whatsoever, any Confidential Information (as hereinafter defined) of Employer or
any subsidiary of Employer without the prior written consent of the Board.
     (b) DEFINITION. As used herein, “CONFIDENTIAL INFORMATION” means
information disclosed to or known by Employee as a direct or indirect
consequence of or through Employee’s employment by Employer about Employer or
any subsidiary of Employer, or their respective businesses, products and
practices which information is not generally known in the business in which
Employer or any subsidiary of Employer is or may be engaged. However,
Confidential Information shall not include under any circumstances any
information with respect to the foregoing matters which is (i) directly
available to the public from a source other than Employee, (ii) released in
writing by Employer to the public or to persons who are not under a similar
obligation of confidentiality to Employer and who are not parties to this
Agreement, (iii) obtained by Employee from a third party not under a similar
obligation of confidentiality to Employer or any of its subsidiaries,
(iv) required to be disclosed by any court process or any government or agency
or department of any government, or (v) the subject of a written waiver executed
by Employer for the benefit of Employee. In the event Employee believes that he
is free to disclose or utilize Confidential Information under this Section 7(b),
he shall give written notice of the same to Employer at least thirty (30) days
prior to the release or use of such Confidential Information and shall specify
the claimed exemption and the circumstances giving rise thereto.
     (c) RETURN OF PROPERTY. Upon any termination or expiration of the
Employment Period, Employee will surrender to Employer all Confidential
Information, including, without limitation, all lists, charts, schedules,
reports, financial statements, books and records of Employer or any subsidiary
of Employer, and all copies thereof, and all other property belonging to
Employer or any subsidiary of Employer, including, without limitation, company
credit cards, cell phones, personal data assistants or other electronic devices,
provided Employee shall be accorded reasonable access to such Confidential
Information subsequent to the Employment Period for any proper purpose as
determined in the reasonable judgment of Employer.
SECTION 8. AGREEMENT NOT TO COMPETE.
     In the event that the Employment Period expires or is terminated for Cause
or as a result of voluntary termination by Employee (other than a Constructive
Termination Without Cause), then Employee hereby agrees that for a period of one
(1) year following such expiration or termination, he shall not, either in his
own behalf or as a partner, officer, director, employee, agent or shareholder
(other than as the holder of less than 5% of the outstanding capital stock of
any corporation with a class of equity security registered under Section 12(h)
or Section 12(g) of the Securities Exchange Act of 1934, as amended), engage in,
invest in or render services to any person or entity engaged in the businesses
in which Employer or any subsidiary of Employer are then engaged and situated
within any country. Nothing contained in this Section 8 shall be construed as
restricting Employee’s right to sell or otherwise dispose of any business or
investments owned or operated by Employee as of the date hereof.
SECTION 9. AGREEMENT NOT TO SOLICIT EMPLOYEES OR CUSTOMERS.
     Employee agrees that, for a period of two (2) years following the
termination or expiration of Employment for any reason whatsoever, neither he
nor any affiliate shall, on behalf of any business engaged in a business
competitive with Employer or any subsidiary of Employer, solicit or

8



--------------------------------------------------------------------------------



 



induce, or in any manner attempt to solicit or induce (i) any customer which was
a customer of Employer or of any subsidiary of Employer at any time during the
course of Employee’s employment by Employer or any subsidiary of Employer or any
active prospective customer of Employer or any subsidiary of Employer or cause
or attempt to cause such a customer or active potential customer to divert,
terminate, limit, modify or fail to enter into any existing or potential
relationship with Employer or any subsidiary of Employer or (ii) any person
employed by, or any agent of, Employer or any subsidiary of Employer, to
terminate his or her employment or agency, as the case may be, with Employer or
such subsidiary; provided that such limitations shall not apply if the contact
with the employee, agent or consultant is initiated by a third party, not
engaged or hired by Employee (or with the prior knowledge of Employee) or any
affiliate of Employee, on a “blind basis” such as through a head hunter.
SECTION 10. INVENTIONS.
     Any and all ideas, inventions, discoveries, patents, patent applications,
continuation-in-part patent applications, divisional patent applications,
technology, copyrights, derivative works, trademarks, service marks,
improvements, trade secrets and the like (collectively, “INVENTIONS”), which are
developed, conceived, created, discovered, learned, produced and/or otherwise
generated by Employee, whether individually or otherwise, during the time that
Employee is employed by Employer, whether or not during working hours, that
relate to (i) current and anticipated businesses and/or activities of Employer
or any subsidiary of Employer, (ii) Employer’s or any of its subsidiaries’
current and anticipated research or development, or (iii) any work performed by
Employee for Employer or any subsidiary of Employer, shall be the sole and
exclusive property of Employer, and Employer shall own any and all right, title
and interest to such Inventions. Employee assigns, and agrees to assign to
Employer whenever so requested by Employer, any and all right, title and
interest in and to any such Inventions, at Employer’s expense, and Employee
agrees to execute any and all applications, assignments or other instruments
which Employer deems desirable or necessary to protect such interests.
SECTION 11. NON-DISPARAGEMENT.
     Each party agrees that it will not, at any time, including without
limitation after termination or expiration of the Employment Period for any
reason whatsoever, in any way disparage the other party (including, with respect
to Employer, any subsidiary of Employer or Employers’ or any of its
subsidiaries’ past, present and future officers, directors, employees, or
agents), or make or solicit any comments, statements, or the like to the media
or to the public in general that may be considered to be reasonably derogatory
or detrimental to the good name or business reputation of any of such persons.
Any such disparagement shall be considered a material breach of this Agreement.
SECTION 12. INJUNCTIVE RELIEF AND OTHER REMEDIES.
     (a) Employee acknowledges and agrees that the covenants, obligations and
agreements of Employee contained in Section 7 through this Section 12 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause Employer
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that Employer shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent

9



--------------------------------------------------------------------------------



 



jurisdiction may deem necessary or appropriate to restrain Employee from
committing any violation of such covenants, obligations or agreements.
     (b) In the event of Employee’s violation of any of the provisions of
Section 7 through Section 11 after the Employment of Employee is terminated or
expires for any reason whatsoever, the right of Employee to receive any further
payment pursuant to this Agreement shall immediately terminate and the payments
made to Employee subsequent to the termination or expiration of Employee’s
Employment pursuant to this Agreement shall be returned to Employer by Employee
within thirty (30) days after receipt of written notice from Employer of such
violation.
     (c) In the event of any Clawback Event (as defined below), Employer shall
have the right to require Employee to pay to Employer all or any portion of the
Clawback Amount (as defined below) within thirty (30) days following written
notice by Employer to Employee that it is exercising such right. The “CLAWBACK
AMOUNT” shall mean an amount equal to (i) the gross option gain realized or
obtained by Employee or any transferee resulting from the exercise of any stock
options granted to Employee by Employer and (ii) the gross gain realized or
obtained by Employee resulting from the vesting of any shares of restricted
stock granted to Employee by Employer, measured at the date of vesting, in each
case within three years before a Clawback Event, whenever such options are
exercised or shares of restricted stock vest. A “CLAWBACK EVENT” shall occur if
Employer is required to prepare an accounting restatement due to material
noncompliance of Employer with any financial reporting requirement under the
United States securities laws, if any action or failure to act of Employee
materially caused or materially contributed to such noncompliance.
     (d) The injunctive remedies and other remedies described in this Section 12
are cumulative and in addition to any other rights and remedies Employer may
have.
SECTION 13. NO VIOLATION.
     Employee hereby represents and warrants to Employer that the execution,
delivery and performance of this Agreement by Employee does not, with or without
the giving of notice or the passage of time, or both, conflict with, result in a
default, right to accelerate or loss of rights under any provision of any
agreement or understanding to which the Employee or, to the best knowledge of
Employee, any of Employee’s affiliates are a party or by which Employee, or to
the best knowledge of Employee, Employee’s affiliates may be bound or affected.
SECTION 14. CAPTIONS.
     The captions, headings and arrangements used in this Agreement are for
convenience only and do not in any way affect, limit or amplify the provisions
hereof.
SECTION 15. NOTICES.
     All notices required or permitted to be given hereunder shall be in writing
and shall be deemed delivered, whether or not actually received, two (2) days
after deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, addressed to the party to whom notice
is being given at the specified address or at such other address as such party
may designate by notice:

10



--------------------------------------------------------------------------------



 



         
 
  Employer:   Thermadyne Holdings Corporation
 
      Attn: Chairman of the Board; Lead Director of the Board; and
 
      Chairman of the Compensation Committee of the Board
 
      16052 Swingley Ridge Road, Suite 300
 
      St. Louis, MO 63017
 
      Fax: 636-728-3010
 
       
 
      and
 
       
 
      Thermadyne Holdings Corporation
 
      Attn: General Counsel
 
      16052 Swingley Ridge Road, Suite 300
 
      St. Louis, MO 63017
 
      Fax: 636-728-3011
 
       
 
  Employee:   1056 Greystone Manor Pkwy
 
      Chesterfield, Mo 63005

SECTION 16. INVALID PROVISIONS.
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provisions shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. In lieu of each such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
SECTION 17. AMENDMENTS.
     This Agreement may be amended in whole or in part only by an instrument in
writing setting forth the particulars of such amendment and duly executed by a
duly authorized officer of Employer and by Employee.
SECTION 18. WAIVER.
     No delay or omission by any party hereto to exercise any right or power
hereunder shall impair such right or power to be construed as a waiver thereof.
A waiver by any of the parties hereto of any of the covenants to be performed by
the other party or any breach thereof shall not be construed to be a waiver of
any succeeding breach thereof or of any other covenant herein contained. Except
as otherwise expressly set forth herein, all remedies provided for in this
Agreement shall be cumulative and in addition to and not in lieu of any other
remedies available to any party at law, in equity or otherwise.

11



--------------------------------------------------------------------------------



 



SECTION 19. COUNTERPARTS; REPRODUCTION.
     This Agreement may be executed in multiple counterparts, each of which
shall constitute an original, and all of which together shall constitute one and
the same Agreement, and any copy, facsimile or other reliable reproduction of
this Agreement maybe substituted or used in lieu of the original writing for any
and all purposes for which the original writing could be used, provided that
such copy, facsimile or other reproduction be a complete reproduction of the
entire original writing.
SECTION 20. GOVERNING LAW.
     This Agreement shall be construed and enforced according to the laws of the
State of Missouri, without regard for any conflict of law principles.
SECTION 21. RESOLUTION OF DISPUTES; ARBITRATION.
     Any dispute arising out of or relating to this Agreement or Employee’s
employment with Employer or the termination or expiration thereof shall be
resolved first by negotiation between the parties. If such negotiations leave
the matter unresolved after 60 (sixty) days, then such dispute or claim shall be
resolved by binding confidential arbitration, to be held in St. Louis, Missouri,
in accordance with the rules of the American Arbitration Association. The
arbitrator in any arbitration provided for herein shall be mutually selected by
the parties or in the event the parties cannot mutually agree, then appointed by
the American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The parties
shall be responsible for their own costs and expenses under this Section 21.
SECTION 22. PAYMENT UPON DEATH OF EMPLOYEE.
     In the event of the death of Employee, any unpaid payments due either prior
to Employee’s death or after Employee’s death in accordance with the terms of
this Agreement shall be payable as designated by Employee prior to his death in
writing to Employer. In the event of the death of all such persons so designated
by Employee, either prior to the death of the Employee or during any time when
payments are due as provided herein, or in the event Employee fails to so
designate prior to his death, or withdraws all such designations, said payments
thereafter shall be made to Employee’s estate.
SECTION 23. PRIOR AGREEMENTS.
     This Agreement supersedes any and all other employment or similar
agreements between Employee and Employer, including, without limitation, the
Original Agreement.
SECTION 24. EMPLOYEE ACKNOWLEDGEMENTS.
     Employee acknowledges and agrees that: (a) he has read this Agreement;
(b) he is fully competent to execute this Agreement which he understands to be
contractual; (c) he executes this Agreement of his own free will, after having a
reasonable period of time to review, study, and deliberate regarding its meaning
and effect and to consult with counsel regarding same; and (d) executes this
Agreement without reliance on any representation of any kind or character not
expressly set forth herein.

12



--------------------------------------------------------------------------------



 



THIS AGREEMENT CONTAINS BINDING ARBITRATION PROVISIONS THAT
MAY BE ENFORCED BY THE PARTIES
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amended and Restated Executive Employment Agreement as of the date first above
written.

                  EMPLOYEE:    
 
                /s/ Martin Quinn         Martin Quinn    
 
                EMPLOYER:    
 
                THERMADYNE HOLDINGS CORPORATION    
 
           
 
  By:   /s/ Steven A. Schumm    
 
    Name:  Steven A. Schumm        Title:   Executive Vice President,
Chief Financial Officer,
and Chief Administrative Officer 

13